         Case 17-70679-JAD                    Doc       Filed 09/03/20 Entered 09/03/20 09:35:38                              Desc Main
 Fill in this information to identify the case:         Document      Page 1 of 5
 Debtor 1          Mary  M. Lasher
                   __________________________________________________________________

 Debtor 2              ________________________________________________________________
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: Western      District
                                                 District      of __________
                                                          of Pennsylvania

 Case number           17-70679   JAD
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: Bayview Loan Servicing, LLC
                   _______________________________________                                                      5-1
                                                                                    Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                             Date of payment change:
 identify the debtor’s account:                          6 ____
                                                        ____ 2 ____
                                                                6 ____
                                                                    7               Must be at least 21 days after date        10/01/2020
                                                                                                                               _____________
                                                                                    of this notice


                                                                                    New total payment:                                 312.97
                                                                                                                               $ ____________
                                                                                    Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
       No
      
      ✔ Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                   the basis for the change. If a statement is not attached, explain why: ___________________________________________
                   __________________________________________________________________________________________________

                                                     119.93
                   Current escrow payment: $ _______________                      New escrow payment:                   122.61
                                                                                                              $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      ✔
          No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:       _______           %               New interest rate:          ______            _%

                   Current principal and interest payment: $ _______________      New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      ✔
          No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                    New mortgage payment: $ _______________


Official Form 410S1                                         Notice of Mortgage Payment Change                                            page 1
          Case 17-70679-JAD                         Doc           Filed 09/03/20 Entered 09/03/20 09:35:38                           Desc Main
                                                                  Document      Page 2 of 5

Debtor 1         Mary   M. Lasher
                 _______________________________________________________                                           17-70679 JAD
                                                                                               Case number (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

          I am the creditor.
     ✔
          I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 /s/ Christina J. Pross
     _____________________________________________________________
     Signature
                                                                                               Date
                                                                                                          09/03/2020
                                                                                                       ___________________




 Print:             Christina J. Pross
                    _________________________________________________________                  Title   Attorney
                                                                                                       ___________________________
                    First Name                      Middle Name         Last Name



 Company            Mattleman, Weinroth & Miller
                    _________________________________________________________



 Address            401 Route 70 East, Suite 100
                    _________________________________________________________
                    Number                 Street

                    Cherry Hill                      NJ      08034
                    ___________________________________________________
                    City                                                State       ZIP Code



 Contact phone      856-429-5507
                    ________________________                                                          cpross@mwm-law.com
                                                                                               Email ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                                           page 2
        Case 17-70679-JAD                                     Doc     Filed 09/03/20 Entered 09/03/20 09:35:38 Desc Main
                                                                      Document ANTICIPATED
                                                                                    Page 3 ofESCROW
                                                                                              5     ACCOUNT DISBURSEMENTS
                                                                                             CITY TAX                                            $577.20
                                                      P.O. Box 331409                        HAZARD INS                                          $505.00
                                                      Miami FL 33233-1409                    TAXES                                               $389.20
                                                                                             Total                                             $1,471.40
                                                                                                                               $1,471.40 / 12 months =
 




       ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT                                            Escrow Payment Calculation                $122.61
       AND CHANGE OF PAYMENT NOTICE PREPARED FOR
       ACCOUNT NUMBER: 0000166267
       ESCROW ANALYSIS DATE: 08/05/2020
                                                                                                      NEW PAYMENT IS AS FOLLOWS:
      Estate Of Richard D Lasher                                                                      Principal and Interest                       $190.36
      C/O Jeffrey A Muriceak                                                                          Required Escrow Payment                      $122.61





                                                                                                      Shortage/Surplus Spread
      Evey, Black Attorneys                                                                           Optional Coverages
                                                                          8646
      P.O. Box 415                                                                                    Buydown or Assistance Payments
      401 Allegheny Street                                                                            Other
      Holidaysburg, PA 16648
      ATTFTTTTADFADFDTTDAFDFTDAAAFFADDAFATFFADFDDDDDDAATFFTTDFAFFFFDDFA                               Total Payment                                 $312.97
                                                                                                      New Payment Effective Date:                10/01/2020
                                                                                                      Current Payment Due Date:                  05/01/2020

       This statement provides a detailed summary of activity related to your escrow account. Bayview Loan Servicing maintains your escrow
       account to pay such items as property taxes, insurance premiums, and/or mortgage insurance. The escrow items to be disbursed from
       your account over the next twelve months are summarized above.

                                                        ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR

       The following estimate of activity in your escrow account from 10/2020 through 09/2021 is provided for your information. All payments
       we anticipate receiving as well as disbursements we anticipate making on your behalf are included. This also includes the Projected
       Escrow Account Balance, derived by carrying forward your current actual escrow balance. Please retain this statement for comparison
       with the actual activity in your account at the end of the next escrow account computation year.

            PAYMENTS TO                                           PAYMENTS FROM                                                   ESCROW ACCOUNT
          ESCROW ACCOUNT           ------------------------      ESCROW ACCOUNT         ------------------------                      BALANCE
                                          MIP/PMI              FLOOD HAZ. INS. WIND INS.           TAXES           TAX DESC.    PROJECTED    REQUIRED
       MONTH
       STARTING BAL                                                                                                                $1,176.47-1       $367.912
       OCT 20            $122.61                                                                                                   $1,053.86-         $490.52
       NOV 20            $122.61                                                                                                     $931.25-         $613.13
       DEC 20            $122.61                                                                                                     $808.64-         $735.74
       JAN 21            $122.61                                                                                                     $686.03-         $858.35
       FEB 21            $122.61                                                                                                     $563.42-         $980.96
       MAR 21            $122.61                                                                                                     $440.81-       $1,103.57
       APR 21            $122.61                                                                       $321.69 CITY TAX              $639.89-         $904.49
       APR 21                                                                                          $255.51 CITY TAX              $895.40-         $648.98
       MAY 21            $122.61                                                                                                     $772.79-         $771.59
       JUN 21            $122.61                                           $505.00                                                 $1,155.18-         $389.20
       JUL 21            $122.61                                                                                                   $1,032.57-         $511.81
       AUG 21            $122.61                                                                       $389.20 SCHOOL TAX          $1,299.16-*        $245.22 LP
       SEP 21            $122.61                                                                                                   $1,176.55-         $367.83
       Total                                                               $505.00                     $966.40

       (1) Your current escrow balance is negative $1,626.78. To project the next year’s tax and insurance payment we added $839.51 for
       payments not yet made and subtracted $389.20 for disbursement not yet made. This brings your projected starting balance to
       negative $1,176.47 (see breakdown on next page).

       (LP) The lowest (LP) required escrow balance for the next 12 months is scheduled to be $245.22 (cushion) which is 1/6 of the
       anticipated escrow account installment. Under Federal Law (RESPA) or applicable state law, a cushion in your escrow account is
       permitted (excluding MIP/PMI).

       (*) Your lowest (*) projected escrow balance for the next 12 months is scheduled to be negative $1,299.16. Your bankruptcy escrow
       claim amount of $2,375.67 will be added to your escrow balance. The difference between the lowest projected balance, bankruptcy
       escrow claim amount and cushion is $831.29. This results in a surplus once all the payments not yet made for the tax and insurance
       portion are received.

       (2) Based on the escrow account projection for the coming year indicated above, your escrow account requires a starting escrow
       balance of $367.91 to arrive at the lowest (LP) required escrow balance.

       The projected escrow surplus is only valid for loans that are current at the time of the analysis. An account is current if payment is
       received within 30 days of the payment due date.

       This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing
       date are included in your bankruptcy plan and will be paid through that plan. In other words, we are only analyzing for taxes
       (and insurance if applicable) that will come due after your current bankruptcy filing date.

       IF YOU ARE REPRESENTED BY AN ATTORNEY, PLEASE NOTIFY US AND PROVIDE THIS CORRESPONDENCE TO YOUR
       ATTORNEY.
       Case 17-70679-JAD                     Doc        Filed 09/03/20 Entered 09/03/20 09:35:38                                       Desc Main
                            ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - ACCOUNT HISTORY
                                                        Document      Page 4 of 5
      Account Number: 0000166267                                                  Name: Estate Of Richard D Lasher
      This is a statement of actual activity in your escrow account from 10/2019 through 09/2020. Last year's projections are next to
      the actual activity. Your mortgage payment for the past year was $310.29 of which $190.36 was for principal and interest and
      $119.93 went into your escrow account. An asterisk(*) indicates a difference from a previous estimate either in the date or the




      amount. An 'E' indicates a projected disbursement or payment.
      Your anticipated low point may or may not have been reached based on one or more of the following factors:
                     PAYMENT(S)                                       TAXES                                        INSURANCE
      • Monthly payment(s) were received           • Tax rate and/or assessed value               •   Premium changed
        less than OR greater than expected         changed                                        •   Coverage changed
      • Monthly payment(s) were received           • Exemption status lost or changed             •   Additional premium paid
        earlier OR later than expected             • Supplemental/Delinquent tax paid             •   Insurance bill paid earlier OR later





      • Previous overage was returned to           • Tax bill paid earlier OR later than              than expected
        escrow                                     expected                                       •   Premium was not paid
      • Previous deficiency/shortage not paid      • Tax installment not paid                     •   Premium refund received
        entirely                                   • Tax refund received                          •   New insurance escrow requirement
                                                   • New tax escrow requirement paid                  paid
                                                                                                  •   Force placed insurance premium paid
                PAYMENTS TO ESC. ACCT.              PAYMENTS FROM ESC. ACCT.                                    ESCROW BAL. COMPARISON
                 PROJECTED    ACTUAL                 PROJECTED     ACTUAL                   DESCRIPTION          PROJECTED    ACTUAL
      MONTH
      STARTING BAL                                                                                                      $359.71      $2,716.92-
      OCT          $119.93         $226.15   *                                                                          $479.64      $2,490.77- L
      NOV          $119.93         $230.28   *                                                                          $599.57      $2,260.49-
      DEC          $119.93         $115.14   *                                                                          $719.50      $2,145.35-
      JAN          $119.93         $115.14   *                                                                          $839.43      $2,030.21-
      FEB          $119.93         $345.42   *                                                                          $959.36      $1,684.79-
      MAR          $119.93         $115.14   *                                                                        $1,079.29      $1,569.65-
      APR          $119.93         $345.42   *              $321.69         $321.69          CITY TAX                  $877.53       $1,545.92-
      APR                                                   $246.19         $255.51 *        CITY TAX                  $631.34       $1,801.43-
      MAY          $119.93        $239.86    *                              $505.00 *       HAZARD INS                 $751.27       $2,066.57-
      JUN          $119.93        $239.86    *              $482.00           $0.00 *      HAZARD INSUR                $389.20       $1,826.71-
      JUL          $119.93        $199.93    *                                                                          $509.13      $1,626.78-
      AUG          $119.93        $719.58    *E             $389.20         $389.20 E        SCHOOL TAX                $239.86       $1,296.40-
      SEP          $119.93        $119.93      E                                                                        $359.79      $1,176.47-
      Total      $1,439.16       $3,011.85                $1,439.08       $1,471.40
                                                               * = indicates a difference from a previous estimate either in the date or the amount
                                                                                                          'E' = projected disbursement or payment
                                                                                                                       ‘L’ = Lowest Escrow Balance
      Starting Projected Escrow Balance:
      Current Escrow Balance             $1,626.78-
      Payments Not Yet Made                $839.51
      Disbursements Not Yet Made           $389.20
      Projected Escrow Balance           $1,176.47-

      At the time of your escrow account review, your expected lowest balance was $239.86 (cushion) or 1/6 of the anticipated
      escrow payment. Your actual lowest escrow balance was negative $2,490.77, as shown in the above "Account History".

      Confirmed SII Disclaimer: If you are a confirmed successor in interest of the account, unless you assume the mortgage loan
      obligation under state law, you are not personally liable for the mortgage debt and cannot be required to use your own assets to
      pay the mortgage debt.

      Bayview Loan Servicing, LLC is a debt collector. This letter is an attempt to collect a debt and any information obtained will be
      used for that purpose. To the extent your original obligation was discharged or is subject to an automatic stay of bankruptcy
      under Title 11 of the United States Code, this notice is for compliance with non-bankruptcy law and/or informational purposes
      only. It does not constitute an attempt to collect a debt, to reaffirm a debt, or to impose any personal liability on you. Nothing in
      this letter (including our use of the words "your," "loan," "mortgage," or "account") means that you're required to repay a debt
      that's been discharged. If your original obligation was discharged, any payment you make on the account is voluntary, but we
      still have rights under the security instrument, including the right to foreclose on the property. If you are represented by an
      attorney, please refer this letter to your attorney and provide us with the attorney's name, address, and telephone number.
      Bayview Loan Servicing, LLC., NMLS no. 2469.

      Should you require additional information, please call Customer Service: 1-800-457-5105
      Mon-Fri, 8:00 a.m. to 7:00 p.m., EST
      www.bayviewloanservicing.com
Case 17-70679-JAD          Doc      Filed 09/03/20 Entered 09/03/20 09:35:38                  Desc Main
                                    Document      Page 5 of 5


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                           : CHAPTER 13
                                                  :
 Mary M. Lasher                                   : CASE NO. 17-70679-JAD
         Debtor.                                  :
                                                  :
 Bayview Loan Servicing, LLC,                     :
         Movant,                                  :
                                                  :
 vs.                                              :
                                                  :
 Mary M. Lasher,                                  :
         Respondent(s).                           :

            CERTIFICATION OF SERVICE OF NOTICE OF PAYMENT CHANGE

       I certify under penalty of perjury that I served the above captioned pleading on the parties at the

addresses specified below or on the attached list on September ______
                                                                 3    2020

 Debtor:                                                Counsel for Debtor:
 Mary M. Lasher                                         Jeffrey A. Muriceak
 1122 N. 5th Avenue                                     Evey, Black Attorneys
 Altoona, PA 16601                                      401 Allegheny Street
 Via U.S. First Class Mail                              PO Box 415
                                                        Holidaysburg, PA 16648
                                                        Via NEF Notification & First Class Mail
 Trustee:                                               U.S. Trsutee:
 Ronda J. Winnecour                                     Office of the United States Trustee
 Suite 3250, USX Tower                                  Liberty Center
 600 Grant Street                                       1001 Liberty Avenue, Suite 970
 Pittsburgh, PA 15219                                   Pittsburgh, PA 15222
 Via NEF Notification & First Class Mail                Via NEF Notification

                                                 MATTLEMAN, WEINROTH & MILLER

Dated: 09/03/2020
Dated:                                           BY: /s/ Christina J. Pross
                                                   Christina J. Pross, Esquire
                                                    MATTLEMAN, WEINROTH & MILLER, P.C.
                                                   401 Route 70 East, Suite 100
                                                   Cherry Hill, NJ 08034
                                                   856-429-5507
                                                   Attorney I.D. No. 207548
